DECISION
The application of the above-named defendant for a review of the sentence of Ten years each on two counts of Robbery to be served concurrently with the last six years of each sentence suspended, with 49 days jail time credit, imposed on November 17, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as- originally imposed.
Defendant committed two crimes of violence, two robberies, each carrying a possible punishment of imprisonment for life or years without limit, and the sentences could have been consecutive with no part suspended. While defendant may have no prior felony convictions, he does have a record of criminal activity. Further, defendant will be eligible for parole consideration in July, 1970, after being received November 18, 1969. In the face of these circumstances and the presumption that the sentencing judge was correct in his determination, we are unable to say that the sentences imposed were not proper, reasonable and lenient. Account has been taken of defendant’s honorable military service, his family problems, and related matters, as no doubt did the sentencing judge.
We thank John W. Northey, Esq., of the Montana Defender Project for his assistance to the defendant and to the Court.
SENTENCE-REVIEW DIVISION
Paul G. Hatfield, Chairman; Jack.D. Shanstrom, Sid G. Stewart.